944 F.2d 905
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Gerald M. MORGAN, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 91-1316.
United States Court of Appeals, Sixth Circuit.
Sept. 18, 1991.

Before KEITH and BOYCE F. MARTIN, Jr., Circuit Judges, and KRUPANSKY, Senior Circuit Judge.

ORDER

1
Gerald M. Morgan appeals the district court's decision affirming the Secretary's denial of social security disability benefits.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).   All counsel of record have waived oral argument.


2
Morgan filed an application for social security disability benefits with the Secretary, alleging that he suffered from headaches, back injury, high blood pressure and hardening of the arteries.   Following a hearing, the Administrative Law Judge (ALJ) determined that Morgan was not disabled because he had the residual functional capacity to perform a significant number of jobs in the regional and national economy.   The Appeals Council granted review and determined that Morgan retained the residual functional capacity to perform his past relevant work as a journeyman welder.


3
Morgan then filed a complaint seeking review of the Secretary's decision.   Over Morgan's objections, the district court adopted the magistrate's recommendation and granted summary judgment for the defendant.   Morgan has filed a timely appeal.


4
Upon review, we determine that substantial evidence does not exist to support the Secretary's decision.   Brainard v. Secretary of Health and Human Services, 889 F.2d 679, 681 (6th Cir.1989) (per curiam).


5
While the Appeals Council's decision noted Morgan's obesity, hypertension, and a history of headaches, the decision does not consider the medical diagnosis of two of Morgan's treating physicians that he suffers from osteoarthritis (degenerative joint disease) in his lumbar spine and right knee.   Further, it is not clear that the Appeals Council adequately considered Morgan's obesity or history of severe headaches when it determined that he could lift up to one-hundred pounds and frequently lift or carry objects weighing up to fifty pounds.   From the evidence presented to us, we determine that Morgan is unable to perform his past relevant work as a journeyman welder.


6
Accordingly, we vacate the district court's judgment, and remand the case to the Secretary for a determination as to whether there exists a significant number of other jobs in the regional and national economy which Morgan can perform.   Rule 9(b)(3), Rules of the Sixth Circuit.